Citation Nr: 1020620	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for loss of teeth due to 
dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to 
November 1973.  He is a recipient of the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the issue on 
appeal.  

The Veteran testified at a videoconference hearing before the 
undersigned in November 2008.  A transcript of that hearing 
is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he has loss of teeth due to dental 
trauma in Vietnam.  He claims that he was hit with shrapnel 
in the mouth when he first arrived in Vietnam; and, as a 
result, he lost all but four of his teeth.  

Service treatment records show no findings, treatment, or 
diagnosis related to any injury sustained to the mouth in 
service.  There is also no record of any in-service dental 
treatment.  A blank dental form associated with the record.  

However, as noted, the Veteran is the recipient of the Purple 
Heart medal.  He is also service connected for the residuals 
shell fragment wounds to the legs, back, and arms and 
posttraumatic stress disorder (PTSD).  The record also 
includes a newspaper article indicating, in pertinent part, 
that in March 1968, the Veteran was "slightly wounded" when 
he received "metal fragment wounds in the left cheek when 
his base camp came under hostile mortar and rocket attack."  
It was noted that he was treated and returned to duty, but 
his service medical evidence shows 

The Veteran did undergo VA dental examination in 
December 2007.  The examiner reported the history provided by 
the Veteran and indicated that there were no dental records 
in the claims file.  He was missing all his teeth except for 
20, 22, 26, and 27.  No opinion was provided as to the 
etiology of his tooth loss.  Specifically, the examiner 
failed to comment on the likelihood that the Veteran's tooth 
loss was the result of the trauma he incurred during his 
active service.

Since the Veteran claims that it occurred as a result of the 
mortar and rocket attack in service, and the March 1968 
newspaper article does indicate that the Veteran was slightly 
wounded as a result of the attack, due consideration is given 
to the places, types, and circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a).  If the findings or an 
opinion and/or examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2.  The December 2007 VA examination, without an opinion, 
is inadequate for evaluation purposes.  The probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion.  Nieves- Rodriguez v. Peake, 22 Vet App 295 
(2008).  In view of the above, and to give the Veteran an 
opportunity to fully pursue his claim, a VA examination is 
necessary to determine if the Veteran's loss of teeth is 
etiologically related to dental trauma during his active 
service.  See generally McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the name(s) of all health care 
providers that have treated him for his 
dental condition since service discharge.  
The Veteran's treatment records from the 
VA Eastern Kansas Healthcare System since 
October 2005 should be obtained.  Any 
negative development should be properly 
annotated into the claims file.  

2.  The Veteran should be scheduled for a 
VA dental examination to determine the 
nature and etiology of his loss of teeth.  
All indicated studies should be performed. 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.   The examiner 
must provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
documented tooth loss is causally or 
etiologically related to dental trauma 
sustained in service, to include shell 
fragment wound to his mouth.  

Any opinion expressed should be 
accompanied by supporting rationale.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated with supporting 
rationale (i.e., why an opinion cannot be 
provided).

3.  The RO should then readjudicate the 
issue of entitlement to service connection 
for loss of teeth due to dental trauma.  
If the determination remains unfavorable 
to the Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009) .


